Citation Nr: 0100720	
Decision Date: 01/11/01    Archive Date: 01/17/01

DOCKET NO.  99-18 058	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to an increased (compensable) evaluation for 
service-connected bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart


ATTORNEY FOR THE BOARD

C. Kedem, Associate Counsel



INTRODUCTION

The veteran had active service from June 1973 to June 1977.  

This matter comes to the Board of Veterans' Appeals (Board) 
from a April 1999 rating decision of the Department of 
Veterans Affairs (VA) Los Angeles Regional Office (RO) which 
declined to evaluate his bilateral hearing loss at greater 
than zero percent disabling.

In August 1997, the veteran requested that bilateral hearing 
loss and tinnitus be re-evaluated on the basis that both 
disabilities had worsened.  By December 1997 rating decision, 
the RO granted an increased rating of 10 percent (the maximum 
rating under Diagnostic Code 6260) for tinnitus, effective 
August 27, 1997.  However, it denied an increased rating for 
bilateral hearing loss.  

Subsequent thereto, the RO issued another rating decision in 
March 1999, again denying an increased rating for bilateral 
hearing loss.  In April 1999, the veteran fied a notice of 
disagreement to the March 1999 rating decision.  A statement 
of the case was issued in May 1999, and the veteran initiated 
a timely appeal in July 1999.  See 38 C.F.R. § 20.302.


FINDINGS OF FACT

1.  The veteran's hearing loss is currently manifested by 
pure tone average thresholds at 1,000, 2000, 3000, and 4000 
Hertz of 35 decibels in the right ear and 40 decibels in the 
left ear, and by a speech recognition ability of 96 percent 
correct in each ear.

2.  Neither the current regulations nor those in effect prior 
to June 10, 1999 are more favorable to the veteran.


CONCLUSION OF LAW

The criteria for a compensable evaluation for bilateral 
hearing loss have not been met.  38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. §§ 4.85, 4.86, 4.87, Diagnostic Codes 6100-
6110 (1998), 6100 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Factual Background

During service, the veteran's primary occupation was that of 
rifleman.  November 1973 service medical records report 
hearing loss due to noise exposure.  The treating physician 
recommended "removal from all noise situations."  
A May 1977 separation examination reported whisper voice test 
results of 15/15 bilaterally.  An audiologic examination was 
not conducted.

An April 1982 rating decision established service connection 
for tinnitus and bilateral high frequency hearing loss, 
effective January 6, 1982.  The two disabilities were 
evaluated zero percent disabling.  The veteran did not 
perfect an appeal, and the decision became final.  See 
38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. §§ 20.302, 20.1103 
(2000).

A March 1982 VA audiologic evaluation showed right ear pure 
tone thresholds were 10, 5, 25, 20, and 25 decibels at 500, 
1000, 2000, 3000, and 4000 Hertz, respectively.  Left ear 
pure tone thresholds were 10, 10, 15, 30, 50, and 75 at 500, 
1000, 2000, 3000, and 4000 Hertz, respectively.  Speech 
discrimination ability was 96 percent correct, bilaterally.  

The claims file contains no pertinent evidence regarding the 
period between 1982 and 1997.

A November 1997 VA examination noted no noticeable change in 
hearing ability as reported by the veteran.  However, he 
reported that tinnitus had worsened.  An audiologic 
examination revealed right ear pure tone thresholds were 10, 
15, 35, 25, and 30 decibels at 500, 1000, 2000, 3000, and 
4000 Hertz, respectively.  Left ear pure tone thresholds were 
15, 10, 30, 45, and 70 at 500, 1000, 2000, 3000, and 4000 
Hertz, respectively.  The average pure tone threshold was 
noted to be 26 decibels in the right ear and 38 decibels in 
the left ear.  Right ear speech discrimination ability was 98 
percent correct, and left ear speech discrimination ability 
was 88 percent correct.  

In January 1999, fee-basis audiologic evaluation revealed 
pure tone thresholds, in decibels, as follows:

Ear
1000 Hz
2000 Hz
3000 Hz
4000 Hz
RIGHT
20
40
35
45
LEFT
10
30
45
75

The average pure tone threshold was 35 decibels in the right 
ear and 40 decibels in the left ear.  Speech audiometry 
revealed speech recognition ability of 96 percent correct, 
bilaterally.  The audiologist noted the veteran's good speech 
discrimination, and the pertinent diagnosis was bilateral 
high frequency hearing loss.  

II. Pertinent Regulations

Disability evaluation are determined by the application of 
VA's Schedule for Rating Disabilities (Schedule), 38 C.F.R. 
Part 4 (2000).  The percentage ratings contained in the 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and the residual conditions in civil occupations.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2000).  

In determining the disability evaluation, VA has a duty to 
acknowledge and consider all regulations that are potentially 
applicable based upon the assertions and issues raised in the 
record and to explain the reasons and bases for its 
conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
Governing regulations include 38 C.F.R. §§ 4.1, 4.2 (2000), 
which require the evaluation of the complete medical history 
of the veteran's condition.

Where entitlement to compensation has already been 
established, and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Where there 
is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
that rating.  Otherwise the lower rating will be assigned.  
38 C.F.R. § 4.7 (2000).  All benefit of the doubt will be 
resolved in the veteran's favor.  38 C.F.R. § 4.3 (2000).

The severity of hearing loss disability is ascertained, for 
VA rating purposes, by application of the criteria set forth 
at 38 C.F.R. § 4.87 of the Schedule.  Under these criteria, 
the degree of disability for bilateral service-connected 
hearing loss disability is determined by application of a 
rating schedule that establishes eleven auditory acuity 
levels, ranging from Level I (for essentially normal acuity) 
through Level XI (for profound deafness).  38 U.S.C.A. § 
1155; 38 C.F.R. §§ 4.85, 4.86, 4.87, Diagnostic Codes 6100 
through 6110 (1998); 38 C.F.R. § 4.87, Code 6100 (2000).  As 
described by the Court, the assignment of disability ratings 
in hearing cases is derived by a mechanical application of 
the Rating Schedule to the numeric designation assigned after 
audiometric evaluations are rendered.  Lendenmann v. 
Principi, 3 Vet. App. 345 (1992).  The ratings derived from 
the Schedule are intended to make proper allowance for 
improvement by hearing aids. 38 C.F.R. § 4.85.

III. Analysis

In reaching its decision herein the Board has considered that 
Congress recently passed the Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000), 
modifying the adjudication of all pending claims.  In this 
case, the Board finds that the veteran is not prejudiced by 
its consideration of his claim pursuant to this new 
legislation insofar as VA has already met all obligations to 
the veteran under the new legislation.  He has had VA 
audiometric examination, the RO has obtained identified 
records relevant to his hearing loss and he has been offered 
the opportunity to submit evidence and argument on the merits 
of the issue on appeal, and has done so.  In view of the 
foregoing, the Board finds that the veteran will not be 
prejudiced by its actions and that a remand for adjudication 
by the RO would only serve to further delay resolution of the 
veteran's claim.  

Furthermore, effective June 10, 1999, regulations applicable 
to hearing loss were revised.  63 Fed. Reg. 25206 (May 11, 
1999).  Because the veteran's claim was filed before the 
regulatory change occurred, he would be entitled to 
application of the version most favorable to him.  See Karnas 
v. Derwinski, 1 Vet. App. 308 (1991).  However, the numerical 
standards by which auditory acuity and speech recognition are 
measured were not altered, and as the veteran does not 
manifest an exceptional pattern of hearing impairment, see 
38 C.F.R. § 4.86 (2000), there were no changes that would 
require rating this veteran's hearing loss in a manner 
different from that previously used.  Thus, the Board finds 
that there is no prejudice to the veteran with regard to the 
current determination.  See Bernard v Brown, 4 Vet. App. 384 
(1993).

The Board notes that pursuant to the January 1999 VA 
examination report, the veteran's hearing loss is currently 
manifested by pure tone average thresholds at 1,000, 2000, 
3000, and 4000 Hertz of 35 decibels in the right ear and 40 
decibels in the left ear, and by a speech recognition ability 
of 96 percent correct in each ear.  Such represents a Level I 
hearing loss in each ear under both the old and new criteria 
and warrants assignment of no more than a zero percent 
evaluation.  See 38 C.F.R. § 4.87 (1998, 2000).  

The Board has also considered the previous results of 
examination conducted in November 1997, noting that the 
veteran himself reported no noticeable change in his hearing 
acuity at that time.  Audiometric testing at that time 
revealed a Level I hearing loss in the right ear and a Level 
II hearing loss in the left ear.  Again, under either the old 
or new regulatory criteria, such hearing loss warrants 
assignment of no more than a zero percent evaluation.  Id.  

The Board has also considered the provisions of 38 C.F.R. § 
3.321 (2000), but the findings in this case do not present 
such an exceptional or unusual disability picture as to 
render impractical the application of the regular schedular 
standards.  There is no evidence that hearing loss in itself 
interferes or interfered with employment.  It is also noted 
that the record does not reflect any periods of 
hospitalization for hearing loss since his separation from 
service.  Under such circumstances, the Board finds that the 
provisions of 38 C.F.R. § 3.321 are not for application.

As the comparison of the audiometric findings with the 
schedular criteria is purely a mechanical function over which 
there can be no dispute, and because the veteran's hearing 
loss simply cannot be given a rating greater than zero 
percent based on the existing medical findings, there is no 
reason to return this issue to the RO for re-adjudication.  
See 38 C.F.R. §§ 4.85, 4.86 (1998, 2000).  Rather, this is a 
case where the preponderance of the evidence is against 
assignment of an evaluation in excess of zero percent for 
bilateral hearing loss and the veteran's claim is denied.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 4, 114 Stat. 2096, ___ (2000) (to be codified as amended at 
38 U.S.C. § 5107); Alemany v. Brown, 9 Vet. App. 518, 519 
(1996); Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).


ORDER

A compensable rating for bilateral hearing loss is denied.



		
	J.F. Gough
	Member, Board of Veterans' Appeals

 

